Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159798 & (51)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  ZANETTA HUTCHINSON,                                                                                  Richard H. Bernstein
           Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159798
                                                                    COA: 341249
                                                                    Ingham CC: 16-000453-NH
  INGHAM COUNTY HEALTH DEPARTMENT
  and CAROL SALISBURY, N.P.,
            Defendants-Appellees,
  and
  PETER GULICK, D.O.,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the motion to file supplemental authority is GRANTED.
  The application for leave to appeal the May 9, 2019 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2020
         a0122
                                                                               Clerk